DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of foreign priority papers.
Drawings
The drawings are objected to because: 
Reference characters are underlined, although underlining is not made necessary by indicating a surface or cross section. See 37 CFR 1.84(p)(3).
Fewer than all numbers, letters, and reference characters measure at least 1/8 inch in height as required by 37 CFR 1.84(p)(3).
The letters R, G, and B overlap with shaded features. This overlap reduces legibility.
Shading does not comply with the standards for shading set forth in 37 CFR 1.84(m). See all Figs.
Solid black shading is not permitted. See especially Fig. 9.
Sheets of drawings do not “have scan target points (i.e., cross-hairs) printed on two catercorner margin corners” as described in 37 CFR 1.84(g).
Fewer than all lines are “durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined” so as to permit adequate reproduction.
The drawings do not include a reference numeral for the following feature mentioned in the description: “backlight” [0086]. 
Space is wasted, contrary to the requirements of 37 CFR 1.84(h), which states “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space”.
Separate views are not separately labeled. 37 CFR 1.84(u) requires that “Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.” The Examiner suggests FIG. 6A, FIG. 6B, FIG. 7A, FIG. 7B, FIG. 8A, and FIG. 8B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first conductive layer” in line 3. Which one? The previously recited limitation “at least one first conductive layer” reveals the possibility that plural first conductive layers exist.
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou (US 20150212366 A1).
As recited in claim 1, Lou shows a display panel (see Fig. 11), comprising: a first substrate 62 and a second substrate 61, arranged opposite (see arrangement in Fig. 11) to each other, wherein the first substrate 62 comprises a display region 11 and a peripheral region (outside of 11), a conduction section 65 is in the peripheral region (outside of 11) of the first substrate 62, and the conduction section 65 is electrically connected (at 66) with a grounded section (“a ground electrode (not shown in FIGS. 1, 3a and 8)” [0045]; see also 621 in Figs. 11-12, wherein the teaching “The color filter substrate 61 may be provided according to any one of the foregoing embodiments” [0052] makes clear that the teachings of Figs. 11-12 pertain to the Fig. 8 embodiment relied upon for this rejection); and the second substrate 61 comprises a display region 11 and a peripheral region (outside of 11), wherein a black matrix 3 is at least in the peripheral region (“the black matrix layer 3 further includes a third black matrix 33 located in the non-display area” [0044]) of the second substrate 61, and the black matrix (3, including 33) is electrically connected (“electrostatic discharge wire layer is connected to the grounding wire 65 via the junction layer 63 to discharge static electricity” [0053]; “electrostatic discharge wire layer 4 is located in the non-display area and connected to the third black matrix 33” [0044]) with the conduction section 65.
As recited in claim 2, to the extent understood, Lou shows that the conduction section (including 65) comprises at least one first conductive layer (“TFT array substrate 62 further includes a grounding wire 65” [0053]), and the first conductive layer 65 (to the extent understood) is respectively in a same layer (“grounding wire 65 is located in the conductive layer” [0053]) as a conductive layer (“conductive layer may be a gate layer, a source/drain layer, 
As recited in claim 13, Lou shows that the display panel is a fully embedded capacitive touch screen (“in-cell touch display device” [0060]).
As recited in claim 14, Lou shows a display apparatus 7, comprising the display panel 71 (see Fig. 13, which is drawn to the same “fifth embodiment” [0058] as Figs. 11-12’s “fifth embodiment” [0052], meaning that the teachings of claim 13 are applicable to the Fig. 8 embodiment relied upon as mentioned in [0052] “any one of the foregoing embodiments” insofar as Fig. 8 is described before Figs. 11-13).
As recited in claim 15, Lou shows metal frame (“the display device 7 includes an iron frame (not shown in FIG. 13” [0059]), wherein the grounded section (“the third electrostatic discharge wires 43 are electrically connected to a ground electrode (not shown in FIGS. 1, 3a and 8)” [0045]) comprises the metal frame (“electrostatic discharge wire layer is connected to the iron frame to discharge static electricity” [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3, 8-9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 20150212366 A1).
Lou shows a display and method as described above.
As recited in claim 3, to the extent understood, Lou shows that the first conductive layer (65, to the extent understood) is electrically connected (“electrostatic discharge wire layer is connected to the grounding wire 65 via the junction layer 63 to discharge static electricity” [0053]; “electrostatic discharge wire layer 4 is located in the non-display area and connected to the third black matrix 33” [0044]) with the black matrix 33.
As recited in claim 3, Lou is silent regarding whether a thickness of the first conductive layer (including 65, to the extent understood) in the peripheral region (outside 11) of the first substrate 62 is greater than a thickness of a conductive layer (“conductive layer may be a gate layer, a source/drain layer, a pixel electrode layer or a common electrode layer” [0053]), which is in a same layer (“grounding wire 65 is located in the conductive layer” [0053]) as the first conductive layer 65 (to the extent understood), in the display region 11 of the first substrate 62.
	The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited relative dimensional ranges were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative dimensional ranges in the absence of criticality (Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984)). The rationale is as follows: one of ordinary skill in the art would have had reason to decrease a size of TFT structures, including gates, sources, and drains, so as to succumb to longstanding market pressure toward miniaturization, high density, and high resolution as is known in the art. 
As recited in claim 8, Lou shows that the black matrix (3 including 33) is further in (see extent of black matrix 3 in Fig. 8) the display region 11 of the second substrate 61.
As recited in claim 8, Lou is silent regarding whether a thickness of the black matrix 3 in the peripheral region (where 33 is located) of the second substrate 61 is greater than a thickness of the black matrix 3 in the display region (where 31 and 32 are located) of the second substrate 61.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited relative dimensional ranges were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative dimensional ranges in the absence of criticality (Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984)). The rationale is as follows: one of ordinary skill in the art would have had reason to decrease a size of BM within the display area so as to succumb to longstanding market pressure toward miniaturization and thin form factors as is known in the art. 
As recited in claim 9, Lou shows that the conduction section (including 65 and 63 taken together) is around the peripheral region (outside of 11) of the first substrate 62 and forms an enclosed shape (“junction layer 63 has a shape of a frame” [0053]), a portion 33 of the black matrix 3 in the peripheral region (outside of 11) of the second substrate 61 forms another enclosed shape (see frame shape in the peripheral region of the black matrix shown in Fig. 8), and the conduction section (including 65 and 63 taken together) is in (electrical) contact (via third electrostatic discharge wires 43) with the black matrix (3 including 33).

Regarding claim 16: The method of claim 16 is an obvious and predictable method of making the prior art device of Lou. If Applicant believes claim 16 to be anything other than an obvious and predictable method of making the prior art device of Lou, any statements to that effect in response to this rejection will be available to the Examiner in support of a subsequent holding of lack of unity of invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 20150212366 A1) as applied above, and further in view of Pan (US 20090079917 A1).
Lou shows a device and method as described above.
As recited in claim 11, Lou is silent regarding a sealant, wherein the sealant is on a side of the conduction section facing the display region of the first substrate.
As recited in claim 11, Pan shows a sealant 204, wherein the sealant 204 is on a side of conduction section 251 facing a display region (where “housing” [0012] is located) of first substrate 202.
Moreover, the Examiner finds that a sealant was predictable before the effective filing date.
. 
Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        06/03/2021